Citation Nr: 1501024	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-31 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for temporomandibular joint disorder (TMJ), and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a service connection claim for a cervical spine disability, and if so, whether service connection is warranted.

3.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected hypertension, cardiomyopathy with left ventricular dysfunction and congestive heart failure, and/or major depression.

4.  Entitlement to a rating in excess of 10 percent for asthma prior to August 26, 2013.

5.  Entitlement to an increased rating for major depression, evaluated as 10 percent disabling prior to August 26, 2013, and as 50 percent disabling since.


6.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling.

7.  Entitlement to an initial rating in excess of 10 percent for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to February 1975, from November 1975 to June 1978, and from June 1978 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a July 2008 rating decision, the RO, in pertinent part, confirmed and continued the 10 percent rating for the Veteran's lumbar spine degenerative disc disease, the 10 percent rating for his major depression, and the 10 percent rating for his asthma; denied entitlement to service connection for erectile dysfunction; and granted service connection for hypertension, assigning a noncompensable (0 percent) rating effective October 24, 2007, the date of the date of receipt of the Veteran's claim.  See 38 C.F.R. § 3.400 (2014).  The RO also reopened and denied the claims of entitlement to service connection for TMJ and a cervical spine disorder.  Despite this, the Board continues to characterize these claims as ones to reopen.  Whether new and material evidence has been received to reopen a claim is a legal issue the Board is required to address even when the RO reopens a claim and denies it on its merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.

A September 2008 rating decision granted an increased 10 percent rating for the Veteran's hypertension, effective October 24, 2007.  Later, in July 2009, the RO granted an increased, 20 percent evaluation for the Veteran's low back disorder, also effective October 24, 2007.  See 38 C.F.R. § 3.400.

Subsequently, in an October 2013 rating decision the RO granted service connection for radiculopathy of the bilateral lower extremities and assigned each a 30 percent evaluation, effective August 26, 2013.  As the Veteran has not appealed this evaluation or the effective date assigned, the issue of a higher and/or earlier evaluation for radiculopathy of the bilateral lower extremities is not before the Board.  

In that October 2013 rating decision, the RO also granted an increased rating of 100 percent for asthma, effective August 26, 2013, as well as an increased, 50 percent rating for the Veteran's major depression, also effective August 26, 2013.  As to the asthma claim, the RO informed the Veteran in the rating decision that this was considered a full grant of the benefits on appeal and did not further address the issue.  However, the Board notes that, given that the Veteran's appeal stems from an October 2007 increased rating claim, the issue of entitlement to a disability rating for asthma in excess of 10 percent prior to August 26, 2013, has not been addressed.  It is thus presumed he continues to seek the highest possible rating for this disability and therefore the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Likewise, concerning the major depression, the Veteran has not indicated that the October 2013 rating action has satisfied his claim.  Thus, that issue remains on appeal as well.  Id.

In October 2014, the Veteran and his spouse testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  At that hearing, the Veteran submitted additional evidence and waived his right to regional review of such evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  He additionally waived RO review of evidence that he previously submitted in June 2014.  Id.

Review of the Virtual VA and VBMS paperless claims processing systems reveals additional records pertinent to the present appeal.

The issues of entitlement to service connection for erectile dysfunction, entitlement to an increased rating for major depression, entitlement to an increased rating for degenerative disc disease of the lumbar spine, and entitlement to an increased initial rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his October 2014 hearing, the Veteran withdrew his appeal for an increased rating for his asthma.  

2.  The Veteran filed his initial claim for service connection for TMJ and a cervical spine disorder on February 9, 1996, which was denied by a June 1996 rating decision; although he filed an NOD with respect to this claim in July 1996 and a statement of the case (SOC) was issued in September 1996 with a supplemental SOC (SSOC) in October 1996, he did not perfect an appeal of this decision by way of filing a timely substantive appeal.


3. Evidence associated with the record since the RO's June 1996 decision is new and, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for TMJ and a cervical spine disorder, and raises a reasonable possibility of substantiating the underlying claims.

4.  The evidence for and against the Veteran's claims for service connection for TMJ and a cervical spine disability is in equipoise.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for an increased rating for service-connected asthma have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The RO's June 1996 rating decision that denied service connection for TMJ and a cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
3.  New and material evidence has been submitted to reopen the claims for service connection for TMJ and a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 
4.  The criteria for service connection for TMJ have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for cervical spondylosis with degenerative disc disease and muscle spasm have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Asthma

In October 2007, the Veteran filed an increased rating claim for his service-connected asthma, which was evaluated as 10 percent disabling.   As discussed, a June 2008 rating decision confirmed and continued the 10 percent rating.  He submitted a timely notice of disagreement.  A statement of the case was issued in July 2009 which denied a rating in excess of 10 percent for his asthma, and the Veteran then submitted a substantive appeal.  In October 2013, the RO assigned a 100 percent rating for the asthma, effective August 26, 2013; however, the issue of entitlement to a rating in excess of 10 percent prior to August 26, 2013, remained in appellate status.  See AB, 6 Vet. App. at 38.  During his October 2014 hearing, the Veteran indicated that the assignment of the 100 percent rating for his asthma effective from August 26, 2013, satisfied his claim and that he no longer wished to pursue an increased rating for his asthma.

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b)(3).  Additionally, withdrawal may be made by the appellant on the record at a hearing. 38 C.F.R. § 20.204(b)(1).  The hearing transcript reflects the Veteran's name and claim number, and clearly expresses his intent to withdraw the appeal as to this issue.  When the Board received the Veteran's withdrawal, it had not yet issued a decision regarding the rating assigned to his service-connected asthma.  Accordingly, the criteria for withdrawal of the appeal have been met.  See id.  There remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.  See 38 U.S.C.A. § 7105(d).


II.  Veterans Claims Assistance Act of 2000

To the extent that the previously denied claims on appeal are herein reopened, and moreover, since the reopened claims of entitlement to service connection for TMJ and a cervical spine disorder are granted, discussion of whether VA has met its duties of notification and assistance under the Veterans Claims Assistance Act of 2000 ("VCAA") is not required, and deciding the appeal at this time is not prejudicial to the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See also Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009).

III.  TMJ and Cervical Spine Disability

The Veteran originally filed a claim of entitlement to service connection for TMJ and for a cervical spine disorder in February 1996.  In June 1996, the RO, in pertinent part, denied service connection for TMJ and a cervical spine disorder because the evidence of record did not establish current diagnoses of these disorders.  The Veteran was notified of this decision and of his appellate rights by letter dated July 1, 1996.  Later that month, he filed a notice of disagreement and a statement of the case (SOC) was issued in September 1996.  A copy of the SOC, which included a cover letter discussing his appellate rights and enclosed a VA Form 9 (Substantive Appeal), was properly sent to the Veteran and his representative on September 24, 1996.  See 38 C.F.R. §§ 19.30, 20.303 (2014).  Additionally, in an October 1996 letter accompanying an October 1996 supplemental SOC (SSOC), the RO specifically notified him that he must perfect his appeal of the decision by way of filing a timely substantive appeal by July 1, 1997.  See 38 C.F.R. § 20.302(b)(1) (2014).  However, he did not submit such an appeal within the time limit.  See 38 C.F.R. §§ 20.200, 20.202 (2014).  Therefore, the June 1996 rating decision is final as to the issues of service connection for TMJ and a cervical spine disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

In September 1998, the Veteran filed a statement expressing his disagreement with the denial of his claims of entitlement to service connection for TMJ and a cervical spine disorder.  Although styled as an "appeal," this statement clearly indicated that the wished to pursue the previously denied claims for service connection for TMJ and a cervical spine disorder, as it contained a discussion of the current diagnoses and recent medical treatment he had undergone concerning his claimed disabilities.  The RO responded by letter in October 1998 stating that the previous denial was final because he did not perfect an appeal of the June 1996 rating decision.  The Veteran was provided appellate rights as to the October 1998 finality determination.  He did not appeal.  Rather, he submitted a statement in December 1998 elaborating upon his previous description of his recent treatment and identifying records reflecting such.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

As mentioned, the RO's June 1996 decision denied the claims for service connection for TMJ and a cervical spine disorder on the basis that there was no medical evidence to establishing diagnoses of the claimed conditions.  However, in connection with the instant petition to reopen, numerous new sources of evidence have been received, amongst which is evidence sufficient to reopen the Veteran's claim.  Specifically, as concerning his cervical spine disorder, Department of Defense (DOD) treatment records contain a June 1998 treatment report from S.R.B., M.D., reflecting a diagnostic impression of cervical spondylosis, as well as a May 1998 radiologic examination report diagnosing cervical disc bulge, degenerative changes of the cervical spine, and possible posttraumatic calcifications affecting the posterior spinal longitudinal ligament at C7-T1.  See also August 2008 VA Spine Examination Report (diagnosing degenerative spondylosis of the cervical spine "along with loss of cervical lordosis and cervical muscle spasm").  Regarding his TMJ claim, private dental treatment records from M.L.R., D.M.D., dated in January 1999, reflect a diagnosis of a temporomandibular joint dysfunction for which he has been prescribed an upper acrylic splint.  Additionally, a December 2013 letter from the Veteran's dentist, K.F.F., D.D.S., states that the Veteran is currently undergoing treatment for his temporomandibular disorder.  In this regard, there is now competent medical evidence of record reflecting diagnoses of a cervical spine disorder and of TMJ during the pendency of the claims.  As this represents evidence not previously of record at the time of the Board's June 1996 decision, and, as it relates to an unestablished fact necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen service connection for TMJ and a cervical spine disorder.  See generally, Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (the new-and-material-evidence standard does not require proof of all the elements for a given claim on appeal, just presentation of reasonable possibility of substantiating an element that was basis for prior denial).

Accordingly, the Veteran's claims for service connection for TMJ and a cervical spine disorder are reopened upon receipt of new and material evidence.  See 38 C.F.R. § 3.156(a).  The Board further finds that favorable decisions may be issued based upon the record as it stands.

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

With respect to his claimed cervical spine disorder, VA and DOD treatment records reflect current cervical spine pathology, including diagnoses of degenerative disc disease of the cervical spine, cervical spondylosis, cervical disc bulge, loss of cervical lordosis, cervical muscle spasm, neck strain, central cervical stenosis, cervical neural foraminal narrowing, and posterior cervical disc osteophyte complexes.  See, e.g., January 1997 DOD Physical Therapy Consultation Report (reflecting that the Veteran reported experiencing neck pain since a motor vehicle accident in March 1995); May 1998 DOD Radiologic Examination Report (diagnosing cervical disc bulge, degenerative changes of the cervical spine, and possible posttraumatic calcifications affecting the posterior spinal longitudinal ligament at C7-T1); April 2002 DOD Radiologic Examination Report (reflecting a diagnostic impression of cervical spondylosis); July 2002 DOD Cervical Spine MRI Report (noting "central canal stenosis related to a posterior disc osteophyte complex at the C3/4 level" and "neural foraminal narrowing bilaterally at the C4/5 level related to disc osteophyte complexes"); February 2005 DOD Outpatient Treatment Record (reflecting active problems including "neck strain"); August 2008 VA Spine Examination Report (diagnosing degenerative spondylosis of the cervical spine "along with loss of cervical lordosis and cervical muscle spasm"); March 2010 Medical Center Enterprise (MCE) Radiology Report (stating that a cervical spine MRI revealed "chronic degenerative disc disease at C3-C4, C4-C5, C5-C6 with disc space narrowing and mild diffuse disc bulge at each level").  Thus, a current cervical spine disorder is established.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending).  

The Veteran's service treatment records (STRs) reflect repeated complaints of neck pain.  See, e.g., March 1995 Emergency Care and Treatment Note (reflecting that the Veteran was in a motor vehicle accident and reflecting a diagnosis of "multiple muscle strains"); March 1995 Chronological Record of Medical Care (reflecting neck pain and neurological symptoms on post-accident follow-up); April 1995 Physical Therapy Note (stating that the Veteran has experienced neck pain since a March 1995 motor vehicle accident); May 1995 Neurosurgery Clinic Note (reflecting increased cervical pain following a recent motor vehicle accident); July 1995 Orthopedic Clinic Note (noting continued complaints of neck pain); September 1995 Chronological Record of Medical Care (noting that the Veteran reported experiencing neck and upper back pain since a motor vehicle accident one year prior); December 1995 Referral for Civilian Medical Care (noting complaints of radicular neck pain and referring the Veteran for a neurological consultation); December 1995 Internal Medicine Note (reflecting pain in the back of the neck).  Additionally, an April 1995 MRI report completed by J.P.B., Jr., M.D., reflects a diagnostic impression of "straightening and mild reversal of the upper cervical spine consistent with strain/spasm" and notes "[m]inimal osteophytes and annular bulging demonstrated at C2-3-4-5 with mild partial disc desiccation at each of these levels with some minimal posterior annular fissuring at each of these levels."  See also March 1995 Nerve Conduction Velocity Report (noting that the "evidence suggests C7, C8 radiculopathy of the dorsal root entry zones").  Accordingly, an in-service injury or incurrence is established.  See Davidson, 581 F.3d 1313.

As to nexus, the Veteran testified during the October 2014 hearing that he experienced continuous neck symptomatology during and since his active service.  The Veteran is competent to report a continuity of symptomatology since his separation from service, and the Board finds him both competent and credible in this regard.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Moreover, his testimony is supported by the above-cited post-service medical evidence reflecting repeated treatment for complaints related to his cervical spine symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the medical and lay evidence of a continuity of symptomatology suggests a link between his current cervical spine pathology and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Given the cervical spine complaints and findings in service and the post-service evidence indicating a link between the post-service cervical pathology and his active duty, the Board resolves doubt in the Veteran's favor and finds that service connection is warranted for his cervical spine disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With respect to the claimed TMJ, the Veteran's STRs reflect treatment for temporomandibular complaints and document a diagnosis of TMJ.  See, e.g., Chronological Record of Dental Care, dated from March 1993 to January 1994 (noting problems with jaw pain, popping, and grinding, diagnosing TMJ with crepitus, and prescribing an acrylic splint); March 1993 Consultation Sheet (noting that "[b]oth [temporomandibular joints] elicit sounds as if bone is rubbing on bone").  Private dental treatment records reflect a current diagnosis of TMJ.  See, e.g., January 1999 Dental Treatment Record from M.L.R., D.M.D., (reflecting a diagnosis of a "TMJ dysfunction" for which he has been prescribed an upper acrylic splint); August 2010 Dental Treatment Record from K.F.F., D.D.S. (diagnosing TMJ and noting symptoms including locking, popping, and pain); December 2013 Letter from K.F.F., D.D.S. (stating that that the Veteran is currently undergoing treatment for his TMJ and noting that he exhibited symptoms of TMJ in March 1993, as reflected in his service treatment records).  The Veteran competently and credibly testified at his October 2014 Board hearing that his jaw problems began during his active service and have continued since that time.  See Washington, 19 Vet. App. 363; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  


Therefore, as there is no evidence to the contrary, the Board finds that the evidence of record supports a finding of entitlement to service connection for TMJ.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claims of entitlement to service connection for TMJ and a cervical spine disorder are reopened.

Service connection for TMJ is granted.

Service connection for cervical spondylosis with degenerative disc disease and muscle spasm is granted.


REMAND

The Board sincerely regrets the delay that inevitably will result from the remand of these remaining claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

Initially, the Board notes that the Veteran reported at his October 2014 Board hearing that is in receipt of Social Security Administration (SSA) benefits, the award of which is based, at least in part, on consideration of his service-connected disabilities.  A review of the claims file does not show that VA attempted to obtain any of the Veteran's SSA records as part of his claim.  As the record reflects SSA records that may be outstanding and may be pertinent to the Veteran's claims, the Board must remand the remaining claims in order to obtain those records.  See 38 C.F.R. § 3.159(c)(2) and (3) (2014); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (as long as a reasonable possibility exists that the SSA records are relevant to a Veteran's claim, VA is required to assist a Veteran in obtaining the identified records).

Furthermore, the Veteran has not been provided a VA compensation examination for his claimed erectile dysfunction.  He has alleged that it is the result of his service-connected hypertension and cardiomyopathy with left ventricular dysfunction and congestive heart failure.  His VA treatment records contain reports of erectile issues, reflect that he has a history of impotence, and note that he has, in the past, been prescribed medication for erectile dysfunction.  See, e.g., May 2013 VA Psychiatry Outpatient Note (reflecting reports of erectile dysfunction and noting a history of impotence); December 2013 VA Primary Care Note (noting an inactive prescription for sildenafil citrate used to treat erectile dysfunction).  He has asserted that his erectile dysfunction coincided with his treatment for his service-connected hypertension and coronary disease.  See October 2014 Board Hearing Testimony.  Additionally, his service treatment records reflect complaints of sexual dysfunction secondary to medication taken for his depression.  See March 1993 Chronological Record of Medical Care.  Accordingly, a VA genitourinary examination is warranted for an opinion addressing whether his erectile dysfunction is related to service or to any of his service-connected disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, the Veteran's testimony presented before the Board in October 2014 suggests that his service-connected lumbar spine disability and major depression have continued to worsen, even since his most recent VA examinations in August 2013.  Therefore, he should be provided with current VA orthopedic and psychiatric examinations.  38 C.F.R. § 3.327(a) (2014); see Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


Finally, as the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain, especially since it appears that he has undergone private medical treatment for a number of his claimed conditions.  His VA treatment records, dated since January 2014, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf. Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since January 2014.

3.  Make arrangements to obtain from SSA a copy of its decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.

4.  Thereafter, schedule the Veteran for a VA genitourinary examination to determine the nature and etiology of his claimed erectile dysfunction.  All indicated tests and studies are to be performed.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should identify all current genitourinary disorders found to be present.  For each identified disorder, the examiner is asked to provide an opinion as to the following: 

A.  Whether it is as likely as not (50% probability or greater) that any current genitourinary disorder manifested by erectile dysfunction had its clinical onset during active service or is related to any in-service, disease, event, or injury.

B.  Whether it is as likely as not (50% probability or greater) that any current genitourinary disorder manifested by erectile dysfunction was either (a) caused by, or (b) aggravated by (that is, made permanently worse by) any of the Veteran's service-connected disabilities (i.e., hypertension, cardiomyopathy with left ventricular dysfunction and congestive heart failure, major depression, asthma, degenerative disc disease of the lumbar spine, radiculopathy of the right and left lower extremities, hiatal hernia with gastroesophageal reflux disease, residuals of right shoulder injury, cervical spondylosis with degenerative disc disease and muscle spasm, temporomandibular joint disorder(TMJ), tinnitus, and sinusitis), including as a result of treatment and/or medication taken for any service-connected disability.

In providing this opinion, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.  As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following: 

*  October 2014 Board hearing testimony reflecting that he first experienced symptoms of erectile dysfunction at the time he began treatment for hypertension and coronary artery disease, and that he has experienced continued symptoms since that time;

*  December 2013 VA Primary Care Note showing that he has an inactive prescription for sildenafil citrate used to treat erectile dysfunction; 

*  May 2013 VA Psychiatry Outpatient Note noting the Veteran's report of erectile dysfunction and reflecting a history of impotence;

*  March 1993 Chronological Record of Medical Care showing the Veteran's in-service complaints of sexual dysfunction secondary to medication taken for his depression

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  Also, schedule the Veteran for a VA psychiatric examination to assess the nature and current severity of his major depression.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination should include any diagnostic testing or evaluation deemed necessary.


The examiner must identify the symptoms and functional impairment associated with the Veteran's major depression, and discuss the degree of occupational and social impairment caused by his symptoms.  The examiner is specifically asked to consider and address the Veteran's testimony before the Board in October 2014 concerning his psychiatric symptomatology, including his occupational and social impairment, suicidal thoughts and tendencies, unprovoked irritability, isolating behaviors, and neglect of personal hygiene. 

Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose. 

6.  Also, schedule the Veteran for appropriate VA orthopedic examination of his service-connected degenerative disc disease of the lumbar spine.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination should include any diagnostic testing or evaluation deemed necessary.

The examiner should identify and describe in detail all manifestations and symptoms of the service-connected degenerative disc disease of the lumbar spine, to specifically include a discussion of the Veteran's October 2014 Board hearing testimony regarding the severity of his low symptoms and their resulting incapacitation.  The examiner(s) should also describe any associated functional impairment.

Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be used for this purpose.

7.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

8.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


